DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 4-8, 11-15, and 18-20 are presented for examination.
Claim(s) 2-3, 9-10, and 16-17 has/have been canceled.
Responsive to communication filed on 12/7/2020.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/18/2020 has been entered.
 
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 4-8, 11-15, and 18-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:



Claims 1, 4-6, 8, 11-13, 15, and 18-20 rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) organizing CPUs and memory units into groups and pairing the groups to derive latency ratings. This judicial exception is not integrated into a practical application because the organized groupings and pairings are not used to improve the functioning of a computer system. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because each step of the claim (estimating, organizing, and pairing) embodies the abstract idea categorized as Mental Processes (concepts performed in the human mind).
Regarding claims 4-6, they are directed toward receiving a request comprising information.  Receiving a request does not amount to significantly more than an abstract idea or apply the abstract idea into a practical application.
Regarding claims 8, 11-13, 15, and 18-20, they correspond to claims 1 and 4-6; therefore, they are rejected for the same reasons.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-4, 8-11, and 15-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over O’Donnell (US 9,218,198) and further in view of Vadkerti (US 2016/0070598) and further in view of Imura (US 8,490,106).

Regarding claim 1, O’Donnell teaches: A method for generating information about latency rating for use in a hardware system (abstract, “resource groupings, each resource grouping comprising a latency penalty between a processor and at least a memory”), wherein the hardware system comprises a memory pool, comprising memory units, and a CPU pool, comprising CPUs (col. 2:57-65, “Hardware (105) is physical computing system hardware including, but not limited to: Central Processing Units (CPUs), storage (e.g., memory, hard drives, etc.)”), the method comprising: 
for each CPU of the CPU pool, determining a first latency rating regarding latency of said each CPU towards the memory pool (col. 4:11-40, “A resource group is a relationship of a single CPU or group of CPUs accessing a range of memory for some latency penalty … each CPU of the system is a member of multiple resource groupings and is grouped with many different memories”); 
for each memory unit of the memory pool, determining a second latency rating regarding latency of said each memory unit towards the CPU pool to derive a plurality of second latency ratings (col. 4:20-25, “Optionally, the memories of the system may be used to define the resource groupings”); 
organizing the CPUs into a first plurality of groups of CPUs based on the estimated first latency ratings (col. 4:34-40, “In one or more embodiments of the invention, there are three categories of resource groupings: a low latency group, a , wherein CPUs having selected common first latency ratings from the plurality of first latency ratings are grouped into a respective group of the plurality of groups of CPUs (col. 4:41-51, “In one or more embodiments of the invention, Low Latency Resource Group (170) is for any CPU and memory combination(s) where the CPU is accessing memory within the same node where the CPU is located”); and 
organizing the memory units into a second plurality of groups of memory units based on the estimated second latency ratings (col. 4:64-67, “High Latency Resource Group (180) is for any CPU and memory combination(s) where the CPU is accessing memory located on a different CPU board”), wherein memory units having selected common second latency ratings from the plurality of second latency ratings are grouped into a respective group of the second plurality of groups of memory units (col. 5:1-5, “Thus, High Latency Resource Group (180) includes the CPUs of CPU & Memory 1 (154) and the memory of CPU & Memory 3 (164)”).
O’Donnell does not expressly teach, however, Vadkerti discloses: the memory units of the memory pool are located separate from the CPUs of the CPU pool (¶ 33, “resources of a similar type and/or attributes, but having different NUMA socket location, can be grouped in the same resource pool. For example, memory partitions of the same size can be grouped into a resource pool” and “A resource pool can group other types of resources as well. For example, a resource pool can be a collection of CPUs”); and
estimating a latency of the resources in the memory pool located separate from the CPU pool (¶ 31, “the publisher component 220 can detect the NUMA topology .
It would have been obvious to a person having ordinary skill in the art, at the effective filing date of the invention, to have applied the known technique of the memory units of the memory pool are located separate from the CPUs of the CPU pool; and estimating a latency of the resources in the memory pool located separate from the CPU pool, as taught by Vadkerti, in the same way to the method for generating information, as taught by O’Donnell. Both inventions are in the field of allocating resources from resource groups, and combining them would have predictably resulted in an allocation of resources that “may provide an improvement in performance over remote memory access”, as indicated by Vadkerti (¶ 3).
O’Donnell and Vadkerti do not teach, however, Imura discloses: pairing each group of CPUs of the first plurality of groups of CPUs to each group of memory units of the second plurality of groups of memory units to derive a respective latency rating between each pair of CPU/memory unit groups (Fig. 2, col. 5:4-11, “the access latency table (inter-node distance table) 31a defines distance information regarding the distances between a plurality of resources belonging to the resource group 10 of the system 1 of FIG. 1”; and col. 4:4-10, “Each resource belongs to one of the nodes. For example, each node Ni (i=1 to 8) includes four CPUs Ci1 to Ci4, one memory Mi, one memory controller MCi, and one data movement information collecting table Ti”).
It would have been obvious to a person having ordinary skill in the art, at the effective filing date of the invention, to have applied the known technique of pairing each group of CPUs of the first plurality of groups of CPUs to each group of memory units of the second plurality of groups of memory units to derive a respective latency rating between each pair of CPU/memory unit groups, as taught by Imura, in the same way to the organizing CPUs and memories into groups, as taught by O’Donnell. Both inventions are in the field of allocating resources to resource groups, and combining them would have predictably resulted in “optimization of partition division by implementing resource distribution with a characteristic of a system into consideration so that the processing performance of the entire system is enhanced”, as indicated by Imura (abstract).

Regarding claim 4, O’Donnell teaches: receiving a request for allocation of a host machine, the request indicating a first number of CPUs and a second number of memory units to be allocated for the host machine (col. 6:63-67, “In Step 200, a request for resources for a virtual machine is received. The request may be received in any manner now known or later developed. Specifically, the request may indicate how many CPUs and/or how much memory to allocate to the virtual machine”).

Claim(s) 8, 11, 15, and 18 correspond(s) to claim(s) 1 and 4, and differ(s) only in statutory category. Therefore, it/they is/are rejected for the same reasons. 

Claim(s) 5-7, 12-14, and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over O’Donnell, Vadkerti, and Imura, as applied above, and further in view of Bursell (US 2016/0127184).

Regarding claim 5, O’Donnell, Vadkerti, and Imura do not teach, however, Bursell teaches: the request further indicates a policy for adapting the host machine for execution of a type of process (¶ 75, “after receiving a customer request via to create one or more new virtual machines … the amount of the physical resources to be allocated (e.g., processing capacity, RAM, disk storage, network bandwidth, network latency, etc.) may be pre-determined by a contract or a service level agreement (SLA) between the cloud system and the customer requesting the virtual machines”).
It would have been obvious to a person having ordinary skill in the art, at the effective filing date of the invention, to have applied the known technique of the request further indicates a policy for adapting the host machine for execution of a type of process, as taught by Bursell, in the same way to the request, as taught by O’Donnell. Both inventions are in the field of allocating resources based on a request, and combining them would have predictably resulted in a system configured to “provide additional resource availability to virtual machines, update network traffic policies, and perform additional reconfiguration and tuning of the cloud computing environment”, as indicated by Bursell (¶ 7).

Regarding claim 6, Bursell teaches: the policy indicates a distribution of the first number of CPUs and the second number of memory units based on latency ratings (¶ 75, “after receiving a customer request via to create one or more new virtual machines … the amount of the physical resources to be allocated (e.g., processing capacity, RAM, disk storage, network bandwidth, network latency, etc.) may be pre-.

Regarding claim 7, Bursell teaches: allocating CPUs of the first plurality of groups and memory units of the second plurality of groups according to the policy (¶ 75, “the amount of the physical resources to be allocated (e.g., processing capacity, RAM, disk storage, network bandwidth, network latency, etc.) may be pre-determined by a contract or a service level agreement (SLA) between the cloud system and the customer requesting the virtual machines”).

Claim(s) 12-14 and 19-20 correspond(s) to claim(s) 5-7, and differ(s) only in statutory category. Therefore, it/they is/are rejected for the same reasons. 

 Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB D DASCOMB whose telephone number is (571)272-9993.  The examiner can normally be reached on M-F 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JACOB D DASCOMB/Primary Examiner, Art Unit 2199